DETAILED ACTION
This is the first Office Action on the merits based on the 17/406,414 application filed on 08/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety system in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 Line 4, the limitation “the squat rack” should be “the fitness rack”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
safety system in claim 18 interpreted from the specification to be “In addition to being connected by the respective feet, a second connection may exist via a rigid rod and pipe system 250 (shown in FIG. 25) or a flexible safety strap system (not shown).” Page 10 Lines 18-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation “a pull-up bar removably connected to each of the second pair of uprights.” in lines 1 and 2. The limitation renders the claim indefinite because the pull up bar shown in Figure 25 of the instant application is connected to the first and second pair of uprights. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp (US Patent No. 7,488,277).

    PNG
    media_image1.png
    726
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    431
    media_image2.png
    Greyscale

Regarding claim 1, Knapp discloses a fitness rack (Frame system 1212; Figures 44 and 45), comprising: a base (See annotated Figure 44 above; i.e., the base contains the cross member and two bottom members annotated in Figure 44) including a foldable cross-member (i.e., the foldable cross member shown in Figure 44 is capable of being folded as seen in Figure 45) having a handle (i.e., the foldable cross member 1214 can be folded by the grasping and manipulation of the member/handle that is annotated in Figures 44 and 45 by pushing it upwards to collapse the frame); a first pair of uprights (See annotated Figure 44 above) connected to the base (i.e., connected to the base at the bottom end), wherein the handle is configured to be raised to horizontally collapse the pair of uprights such that the squat rack is transferred from an extended position to a closed position (i.e., the handle can be raised to extend and retract the fitness rack horizontally as seen in Figures 44 and 45)

    PNG
    media_image3.png
    726
    517
    media_image3.png
    Greyscale

Regarding claim 2, Knapp discloses the base includes a first arm and a second arm (i.e., the first and second arm are parallel members that form the base as seen in Figure 44).

Regarding claim 3, Knapp discloses the first arm is connected to a first end of the foldable cross-member and the second arm is connected to a second, opposed end of the foldable cross-member (i.e., the foldable cross member connects the two arms by two ends as seen in Figures 44 and 45).

Regarding claim 4, Knapp discloses the first arm is perpendicular to a first of the pair of uprights (i.e., the first arm is perpendicular to the uprights at a 90-degree angle).

Regarding claim 5, Knapp discloses the second arm is perpendicular to a second of the pair of uprights. (i.e., the second arm is perpendicular to the uprights at a 90-degree angle).

Regarding claim 6, Knapp discloses each of the pair of uprights connects to a respective one of the first and second arms via one or more gussets (i.e., the joints between the connected members are connected using gusset plates and bolts; Col. 18 Lines 55-58 “As also seen in the drawings, many of the joints between the various rigidly connected members are formed with a pair of overlying gusset plates and through bolts (see, e.g., gusset plates 108 and bolts 109 in FIG. 1). Thus, the system can be at least partially disassembled, for shipping, transport, etc. As known to those of ordinary skill in the art, welding or other forms of attachment may also be used.”)

    PNG
    media_image4.png
    716
    513
    media_image4.png
    Greyscale

Regarding claim 7, Knapp discloses foldable cross-member includes a first bracket (i.e., the bracket is seen annotated above in Figure 44) connected to the first arm.


    PNG
    media_image5.png
    716
    513
    media_image5.png
    Greyscale

Regarding claim 11, Knapp discloses an expansion kit having a second pair of uprights and a pair of slotted cross-members for connecting the second pair of uprights to the first pair of uprights (i.e., the fitness rack has a front second pair of uprights that are connected by bolts with cross members with slots for adding bolts to connect the two uprights).


    PNG
    media_image6.png
    747
    522
    media_image6.png
    Greyscale

Regarding claim 13, Knapp discloses a foldable weight rack (Frame system 1412; Figure 47) adapted to collapse from an operating position into a storage position (i.e., the frame system is capable of being folded and unfolded to as the transition between the two states is seen in Figure 47), comprising: a foldable handle (i.e., the foldable cross member 1214 can be folded by the grasping and manipulation of the member/handle that is annotated in Figures 44 and 45 by pushing it upwards to collapse the frame) configured to rest substantially on a floor in the operating position (i.e., the handle annotated above has an indent that allows the bottom end reach the floor to be substantially flat with it); a first arm and a second arm (See annotated Figure 47 above), each arm connected to an opposed end of the foldable handle (i.e., the first arm is connected to the foldable handle through the bottom bracket of the first pair of spaced posts and the foldable cross member reaching the handle and the second arm is connected to the handle through the second bottom bracket of the second pair of spaced posts and the back spaced post); a first pair of spaced upstanding posts (See annotated Figure 47 above) connected to the first arm; a second pair of spaced upstanding posts (See annotated Figure 47 above) connected to the second arm, whereby the foldable handle extends upward from the floor such that the first and the second pair of spaced upstanding posts collapse together into the storage position (i.e., the foldable handles extends upwards from the floor when a user pushes on it to store the rack by collapsing the two pairs of posts towards each other).

Regarding claim 14, Knapp discloses each of the first and second pair of spaced upstanding posts have a plurality of equally spaced holes (i.e., there are holes on the front of the posts 1416a,b in Figure 47).

Regarding claim 15, Knapp discloses one or more attachments (i.e., the spaced holes can be used for attaching a barbell holder as seen in Figures 13C,D) attach to the first and second pair of spaced upstanding posts via connection to the plurality of equally spaced holes (i.e., the system allows the attachment of other attachments; Col. 2 Lines 27-33 “The safety cage serves as an overall framework through which cables for supporting weight are routed and to which various accessories can be coupled. Such accessories include, but are not limited to, a cable operated carriage coupled to the safety cage, a weight lifting bench, a leg exercise attachment, barbell holders, a chin-up/pull-up bar, dip handles, foot holders (for sit-up exercises), etc.”).

Regarding claim 19, Knapp discloses a pull-up bar (Bar 48; Figures 1 and 61; i.e., the pull up bar can be removably connected to the top cross bars which the fully unfolded configuration of Figure 47 would allow) removably connected to each of the second pair of uprights (i.e., the second pair of uprights.

    PNG
    media_image3.png
    726
    517
    media_image3.png
    Greyscale

Regarding claim 20, Knapp discloses method of folding a weight rack including at least one pair of upright posts (First pair of uprights annotated above in Figure 44) connected to a base (See annotated Figure 44 above; i.e., the base contains the cross member and two bottom members annotated in Figure 44) having a handle portion (i.e., the foldable cross member 1214 can be folded by the grasping and manipulation of the member/handle that is annotated in Figures 44 and 45 by pushing it upwards to collapse the frame), comprising: removing one or more pins from the base (i.e. pins depicted in Figure 47 locking translating members); raising the handle portion vertically such that the at least one pair of upright posts collapse horizontally toward each other; and securing the at least one pair of upright posts together in a collapsed position (i.e., the foldable handle can extend upwards from the floor when a user pushes on it to store the rack by collapsing the two pairs of posts towards each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US Patent No. 7,488,277) in view of Martin (US Patent Publication No. 2017/0189736).
Regarding claim 10, Knapp discloses the fitness rack and base (See annotated Figures 44  and 45 above).
Knapp does not disclose one or more wheels for connecting to the base for moving the fitness rack in the closed position.

    PNG
    media_image7.png
    500
    472
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    554
    357
    media_image8.png
    Greyscale

Martin teaches an analogous fitness rack (Rack 30; Figures 8 and 9) one or more wheels (Wheel 22G; Figure 8B) for connecting to the base (Footing assembly 32; Figures 8 and 9) for moving the fitness rack in the closed position (i.e., the castor wheel structure shown in Figures 8B, 9C, and 9D above help moving of the rack structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the rack of Knapp to have the castor wheel arrangements of Martin in order to allow for convenient transportation of the rack into storage and use.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US Patent No. 7,488,277) in view of Abramowski (DE 102014225318).
	Regarding claim 18, Knapp discloses a first pair of uprights (See annotated Figure 44 above) and second pair of uprights (See annotated Figure 47 above).
Knapp does not disclose a safety system for further connecting the second pair of uprights to the first pair of uprights.

    PNG
    media_image9.png
    480
    551
    media_image9.png
    Greyscale

	Abramowski teaches an analogous rack system comprising a safety system (Tensioning straps 24; Figure 1; i.e., the safety system was interpreted to be a flexible strap system connecting the uprights as detailed in the 112(f) interpretation above; the tensioning straps 24 are flexible straps that connect each upright as seen in Figure 1 above) for further connecting the second pair of uprights to the first pair of uprights (i.e.; each of the straps connects the uprights to one another as seen in Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rack of Knapp to have the tensioning straps of Abramowski in order to have a stable and safe rack that is supported by a tensioned strap system to protect the user while exercising. 

Allowable Subject Matter
Claims 8-9, 12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784